Case 2:17-cv-03618-PD Document 41 Filed 04/15/19 Page 1 of 7

TO
U.S. COURT OF APPEALS - THIRD CIRCUIT

US. DISTRICT COURT: Egelera Dishrick of Ransylvania Philadel phig

(District/state) (Location)

xi pqecu-oa abl Pb

 

 

U.S. TAX COURT [ ] Circuit Court ;
(Full Caption of District Court Case) Docket Number: 2! L#-¢v> 086 ig -P b
Moki be Abdu (lak District Court or
Tax Court
Docket Number:
VS.
. ; . District Court or
Philadel phia, Police Tax Court

beparkment , et a\, Judge . Paul £ Diamond

Notice is hereby given that AN ow wk Moe u\ak

(NAMED PARTY)
appeals to the UNITED STATES COURT OF APPEALS for the THIRD CIRCUIT

from[ ] JUDGMENT [ ] ORDER

iv JOTHER (specify): Fraud on the Courk and BIC O Padrern Vio lakions
of Fravd oa dhe Courk by Officers of the Court

entered in this action on 9 ariy 16, FOV
‘ (Date)

DATED: Apert i, 2014

Mohit Modul, (_s éo AthacheA AX fortis)

Counsel for Appellant -signed Counsel for Appellee

 

Moats AbAw Ui oh

Named of Counse!- Typed or printed Address

Hoo fa Fillmore. gbreet

Address

Philadel pln ba (Alo'

 

 

HQYQoy~ 4544

Telephone Number or US Govt FTS. Telephone Number or US Govt FTS.

 

Note: Use additional sheets if all appellants and/or al} counsel for appellee cannot be listed on the Notice of Appeal Form (

USCA APPEAL FORM (10/1/04)

 
Case 2:17-cv-03618-PD Document 41 Filed 04/15/19 Page 2 of 7

Counsel for Appellee and Unrepresented Parties

Mark W. Fidanza
Reed Smith LLP
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103

215-851-8264

Andrew J. Soven
Holland & Knight LLP
2929 Arch Street, Suite 800

Priladelphie, PA 17104
215-252-9554

Meghan E. Claiborne, ESQ.
City of Philadelphia

City Solicitor’s Office

1515 Arch St., 14° Floor
Philadelphia, PA 19102
(215) 683-5447

 
Case 2:17-cv-03618-PD Document 41 Filed 04/15/19 Page 3 of 7

Dianna Y. Quinones
636 Lincoln HWY
Fairless Hill, PA 19030
Work: 215-943-2584 |
Cell#: 267-760-4715

Amanda M. Sidari

Igwe Firm

1500 John F Kennedy Blvd, #1900
Philadelphia, PA 19102

215-278-9898 (

Law Office of Erik B. Jensen P.C.
1500 Walnut Street

Suite 1920

Philadelphia, PA 19102

215-546-4700

Judge Paul S. Diamond

United States District Court

Eastern District of Pennsylvania
Got Bourke Streak

Philadelphia, PA 19106

267-299-7739

 
Case 2:17-cv-03618-PD Document 41 Filed 04/15/19 Page 4 of 7

The following attorneys have been put on notice in connection with one or more
Officers of the Court, for Fraud on the Court concerning RICO in reference to
the following Docket No. 2:16-cv-05007-PD, Malik Abdullah vy. Allied

Barton.

Ari Risson Karpf

Karpf, Karpf & Cerutti, P.C.

3331 Street Road

Two Greenwood Square, Suite 128
Bensalem, PA 19020
215-639-0801

W. Brian Holladay

Martenson Hasbrouck & Simon LLP
3379 Peachtree RD NE Suite 400
Atlanta, GA 30326

404-909-8100

 
Case 2:17-cv-03618-PD Document 41 Filed 04/15/19 Page 5 of 7

CERTIFICATION OF SERVICE

1, Malik Abdullah, hereby certify that a true and correct copy of, Notice to Appeal, was served on the
below addresses by First-Class United States mail, postage pre-paid on Apri | 1S pre if (date):

 

Mark W. Fidanza

Reed Smith LLP a
Three Logan Square

1717 Arch Street, Suite 3100

Philadelphia, PA 19103

215-851-8264

Andrew J. Soven
Holland & Knight LLP
2929 Arch Street, Suite 800

Philadelphia, PA 14104
215-252-9554

Meghan E. Claiborne, ESQ.
City of Philadelphia

City Solicitor’s Office

1515 Arch St., 14" Floor
Philadelphia, PA 19102
(215) 683-5447

 

 
Case 2:17-cv-03618-PD Document 41 Filed 04/15/19 Page 6 of 7

Dianna Y. Quinones
636 Lincoln HWY
Fairless Hill, PA 19030
Work: 215-943-2584
Cell#: 267-760-4715

Amanda M. Sidari

Igwe Firm

1500 John F Kennedy Blvd, #1900
Philadelphia, PA 19102
215-278-9898

Law Office of Erik B, Jensen P.C.
1500 Walnut Street

Suite 1920

Philadelphia, PA 19102
215-546-4700

Judge Paul 8. Diamond

United States District Court

Eastern District of Pennsylvania
Got MarWee Streck

Philadelphia, PA 19106

267-299-7739

 
Case 2:17-cv-03618-PD Document 41 Filed 04/15/19 Page 7 of 7

The following attorneys have been put on notice in connection with one or more
Officers of the Court, for Fraud on the Court concerning RICO in reference to
the following Docket No. 2:16-cv-05007-PD, Malik Abdullah v. Allied

Barton.

Ari Risson Karpf

Karpf, Karpf & Cerutti, P.C.

3331 Street Road

Two Greenwood Square, Suite 128
Bensalem, PA 19020
215-639-0801

W. Brian Holladay

Martenson Hasbrouck & Simon LLP
3379 Peachtree RD NE Suite 400
Atlanta, GA 30326

404-909-8100

Dated: April 1S, 2014 by: Pasi Meulleds

 
